Citation Nr: 1606129	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-15 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbosacral strain with osteoarthritis. 

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss. 

3.  Entitlement to an initial compensable rating for erectile dysfunction. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for stomach polyps. 

6.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

7.  Entitlement to service connection for a dental disability for compensation purposes. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1976 to November 1979; from June 2005 to September 2006; from September 2006 to September 2008; and from October 2008 to June 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The claims for entitlement to increased ratings for low back and hearing loss disabilities and the claim for entitlement to service connection for a psychiatric disorder were last adjudicated in the December 2012 statement of the case (SOC).  Additional evidence, including VA examinations and medical treatment records, was added to the record subsequent to the issuance of the SOC.  However, the Veteran's representative waived initial consideration of this evidence by the agency of original jurisdiction (AOJ) in December 2015.  Thus, the Board will consider the claims on the merits. See 38 C.F.R. § 20.1304 (2015).

The issue of entitlement to service connection for stomach polyps, bilateral CTS, and a dental disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's low back disability manifests orthopedic impairment consisting of painful limited motion with functional impairment most nearly approximating forward flexion to 30 degrees or less without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.

2.  The Veteran's low back disability manifests neurological impairment of the right lower extremity that most nearly approximates mild incomplete paralysis of the sciatic nerve from January 14, 2010.

3.  The Veteran's low back disability manifests neurological impairment of the left lower extremity that most nearly approximates mild incomplete paralysis of the sciatic nerve from January 14, 2010.

4.  The Veteran's bilateral hearing loss manifests Level V hearing loss in the right ear and Level IV hearing loss in the left ear.

5.  The Veteran's erectile dysfunction is controlled with medication and does not manifest deformity of the penis; the Veteran is currently in receipt of special monthly compensation (SMC) based on loss of use of a creative organ.

6.  The Veteran has PTSD due to verified in-service stressors. 

7.  An acquired psychiatric disorder, diagnosed as PTSD, is etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but not higher for the orthopedic impairment from a lumbosacral strain with osteoarthritis are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2015).
2.  The criteria for a separate 10 percent rating, but not higher, for radiculopathy of the right lower extremity from January 14, 2010 are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124a, Diagnostic Code 8520.

3.  The criteria for a separate 10 percent rating, but not higher, for radiculopathy of the left lower extremity from January 14, 2010 are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124a, Diagnostic Code 8520.

4.  The criteria for an initial rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100.

5.  The criteria for an initial compensable rating for erectile dysfunction are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.115b, Diagnostic Code 7522.

6.  An acquired psychiatric disorder, diagnosed as PTSD, was incurred as a result of active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304(f).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

 Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Low Back Disability

Service connection for myositis of the lumbar paravertebral muscles was awarded in an April 1980 rating decision.  An initial noncompensable evaluation was assigned effective December 1, 1979.  The July 2010 rating decision on appeal recharacterized the service-connected disability as a lumbosacral strain and granted an increased 20 percent evaluation effective September 8, 2009.  Service connection for lumbar osteoarthritis was also granted in a December 2012 rating decision, and the disability was recharacterized as a lumbosacral strain with osteoarthritis.  The Veteran contends that an increased rating is warranted as his back condition is of serious severity and causes debilitating pain which affects his daily activities. 

The Veteran's orthopedic impairment associated with the lumbar spine disability is rated as 20 percent disabling under Diagnostic Code 5237, pertaining to lumbosacral strain and the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a maximum 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar or entire spine is fixed in flexion or extension and the ankylosis results in certain enumerated impairments.  38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine, Note (5).

In applying these regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

After review of the record, the Board finds that an increased 40 percent evaluation is warranted for the Veteran's orthopedic impairment of the lumbar spine throughout the claims period.  The most severe limitation of motion was demonstrated at the October 2014 VA examination when forward flexion was measured to 35 degrees with a combined range of motion to 150 degrees.  Similar findings were made at the January 2010 VA examination, when forward flexion was slightly improved to 45 degrees, but the combined range of motion was also measured to 150 degrees.  Although these measurements are contemplated by the current 20 percent evaluation, the Board finds that with consideration of functional factors the Veteran's low back disability most nearly approximates an increased 40 percent rating.  The Veteran reported flare-ups of low back pain at both VA examinations with activities such as bending, lifting or prolonged sitting and standing.  He stated that he was only able to walk half a mile and could not sit or stand for more than 30 minutes without experiencing major difficulty.  He was treated in July 2014 at the Castle Point VA Medical Center (VAMC) for a severe flare of low back pain and was unable to perform repetitive range of motion testing at the October 2014 VA examination due to back pain.  The October 2014 VA examiner also observed that the Veteran experienced difficulty in his sedentary work due to back pain and was not capable of performing physical work.  With consideration of all functional factors, the Board finds that the Veteran's range of motion of the thoracolumbar spine most nearly approximates forward flexion of 30 degrees or less throughout the claims period and an increased 40 percent rating is warranted.  

The Board also finds that a rating in excess of 40 percent is not warranted, even with consideration of the above-mentioned functional factors.  A 50 or 100 percent rating for spinal disease is only assigned with unfavorable ankylosis of the thoracolumbar spine.  There is no medical evidence of ankylosis, and the January 2010 and October 2014 VA examiners specifically found that the there was no ankylosis of the thoracolumbar spine.  Although the Board must consider functional factors when determining the impairment manifested by orthopedic disabilities, the provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration where, as here, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.   Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board cannot conclude that the Veteran's disability most nearly approximates ankylosis when he has clearly retained useful motion of the thoracolumbar spine.  The Board finds that the competent evidence of record establishes that the Veteran's thoracolumbar spine is not ankylosed and a rating in excess of 40 percent is not warranted based on limitation of motion at any time during the claims period. 

The Board finds that the criteria pertaining to intervertebral disc syndrome are for application in this case.  A January 2012 MRI showed multilevel disc herniations in the lumbar spine and the October 2014 VA examiner opined that the disc involvement was related to the service-connected lumbar osteoarthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for rating intervertebral disc syndrome, a 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the last 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

On his October 2010 notice of disagreement (NOD), the Veteran reported experiencing debilitating low back pain that required him to remain in bed for several days.  However, despite this lay evidence of bed rest, the Board notes that the record is completely devoid of any competent medical evidence indicating that the Veteran has been prescribed bed rest by a physician due to flare-ups of disc disease.  The Veteran has also not alleged that he was ordered to keep to bed by a VA or private health care provider.  He was seen in July 2014 for an acute exacerbation of low back pain at the Castle Point VAMC, but instead of bed rest was prescribed pain medication.  The Veteran was also noted to ambulate without difficulty, even while receiving treatment for severe back pain.  Therefore, the Board cannot conclude that the Veteran's low back disability manifests incapacitating episodes and an increased rating is not warranted under Diagnostic Code 5243. 

The evidence establishes that the Veteran's orthopedic impairment associated with the service-connected low back disability most nearly approximates an increased 40 percent evaluation, but not higher.  The Board must now consider whether separate ratings are warranted for any neurological impairment of the lumbar disability as the general rating formula provides for separate ratings for neurologic manifestations of a back disability.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

The Board finds that separate 10 percent ratings are warranted for radiculopathy of each lower extremity under Diagnostic Code 8520 from January 14, 2010, the date of the VA examination that first identified neurological impairment associated with the service-connected low back disability.  Diagnostic Code 8520 rates neurological impairment based on the degree of complete or incomplete paralysis of the sciatic nerve.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  Complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost warrants a maximum 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board finds that separate 10 percent ratings are warranted for radiculopathy of the bilateral lower extremities from January 14, 2010.  At that time, the Veteran complained of weakness and paresthesias and a neurological examination indicated absent deep tendon reflexes and variable pinprick sensation of the lower extremities.  The Veteran was diagnosed with occasional left sciatica in February 2011 at the New York VAMC and continued to complain of radiating pain.  A January 2012 MRI confirmed the presence of multiple disc herniations, and the October 2014 VA examiner also identified absent reflexes and decreased bilateral sensation in the legs.  The Veteran also complained of moderate bilateral lower extremity numbness.  The October 2014 VA examiner, with consideration of all manifestations of the Veteran's neurological impairment, concluded that the condition most nearly approximated mild bilateral sciatic nerve dysfunction.  The examiner also noted that a February 2014 peripheral nerve VA examination found the Veteran had full reflexes and sensation in the legs, but the Veteran reported a worsening of radiculopathy symptoms following the July 2014 flare of low back symptoms.  Based on the medical and lay evidence, including the October 2014 VA examiner's characterization of the Veteran's radiculopathy, the Board finds that separate 10 percent evaluations are warranted under Diagnostic Code 8520 for neurological impairment of each lower extremity from January 14, 2010. 

In sum, the Veteran's service-connected low back disability warrants a 40 percent evaluation for orthopedic impairment and separate 10 percent ratings for associated right and left lower extremity radiculopathy.  The Board has considered whether there is any other schedular basis for granting a higher rating other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against any increased ratings other than those granted above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Hearing Loss

Service connection for bilateral hearing loss was granted in the July 2010 rating decision on appeal with an initial 10 percent evaluation assigned effective June 27, 2009.  The Veteran contends that a higher rating is warranted for his hearing loss disability as it negatively impacts his ability to communicate with others and hear the television. 

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Veteran's most severe hearing loss was demonstrated at the January 2010 VA examination.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ (Hz)



500
1000
2000
3000
4000
RIGHT
30
35
40
60
60
LEFT
35
30
40
50
55

The right ear puretone threshold average was 49 Hz in the right ear and 44 Hz in the left ear.  Speech discrimination showed word recognition scores of 60 percent in the right ear and 68 percent in the left ear. 

Based on these findings, the right ear manifests a pure tone threshold average of 49 Hz with a word recognition score of 60 percent.  This level of hearing impairment translates to Level V under Table VI.  The left ear manifests a pure tone threshold average of 44 Hz and a word recognition score of 68 percent.  This translates to Level IV under Table VI.  The Veteran has not manifested an exceptional pattern of hearing loss and evaluating his disability under Table VI is appropriate.  Level V hearing in the right ear and Level IV hearing in the left ear warrants a 10 percent evaluation under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.  Thus, an initial rating in excess of 10 percent is not warranted for the Veteran's bilateral hearing loss at any time during the claims period. 

The Board is sympathetic to the Veteran's complaints related to his hearing loss, but finds that there is no schedular basis for granting a higher rating.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Erectile Dysfunction

Service connection for erectile dysfunction was granted in the July 2010 rating decision on appeal.  An initial noncompensable evaluation was assigned effective June 27, 2009.  

Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it is permissible to rate the disability under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, a compensable evaluation is possible for service-connected erectile dysfunction under Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  Additionally, 38 C.F.R. § 4.115b provides that entitlement to SMC under 38 C.F.R. § 3.350 should be considered. 

The Board finds that a compensable rating is not warranted for the Veteran's erectile dysfunction.  Records from active duty service, as well as post-service treatment records and the January 2010 VA genitourinary examination are negative for findings of penile deformity.  In November 2007, while receiving treatment at a private hospital, the Veteran complained of erectile dysfunction with poor rigidity and poor duration.  He reported using Viagra in the past and wanted to try a new medication.  He was provided a prescription for Levitra at discharge, and continued to treat his erectile dysfunction with medication throughout the claims period.  While the Veteran clearly requires medication to treat his loss of erectile power, there is no lay or medical evidence of penile deformity or other genitourinary manifestations related to the service-connected condition.  As such, an initial compensable rating under Diagnostic Code 7522 or the other genitourinary criteria is not warranted.  As a final note, the Board observes that the Veteran is already in receipt of SMC based on loss of use of a creative organ.  





Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's low back disability, hearing loss, and erectile dysfunction are manifested by symptoms such as orthopedic and neurological pain and numbness of the back and legs, as well as a loss of hearing acuity and erectile power without penile deformity.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disabilities.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's conditions are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Entitlement to a TDIU is also an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 
In this case, the record is negative for recent evidence that the Veteran is unemployable due to service-connected disabilities.  A claim for TDIU was denied by the AOJ in a December 2014 rating decision and the Veteran has not alleged that he is unable to work due to service-connected disabilities since that time.  The Veteran reported at the October 2014 VA examination that he was laid off from his job as a social worker after the agency was closed by the city of New York.  The examiner found that the service-connected low back condition impacted the Veteran's employment and would prevent him from working a physical job, but he was capable of performing sedentary work, such as his desk job as a social worker.  There is no medical evidence since the December 2014 rating decision indicating that the Veteran is unable to perform work duties due to his service-connected disabilities and therefore, remand of a claim for TDIU is not necessary.


Service Connection Claim

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include PTSD, as it is etiologically related to traumatic events that occurred during his period of active duty service in Kuwait.  In statements dated throughout the claims period, the Veteran has reported that he was exposed to constant severe stress during his service in Kuwait due to heightened security, isolation, and war zone environment.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

The Board finds that all the elements necessary for an award of PTSD are established.  The record demonstrates a current diagnosis as the Veteran has received treatment for PTSD at the VA Hudson Valley Health Care System since August 2009, two months after his last period of active service.   He participated in individual and group therapy.  The diagnosis of PTSD was based on the Veteran's  reports of anxiety and stress during and after active service in Kuwait due to the isolated nature of the base and the high level of security necessary because of its presence in a combat zone.  The Veteran was also diagnosed with PTSD by a January 2010 VA examiner directly due to his military experiences in Kuwait, to include the extremely stressful environment, the Veteran's reports of seeing three men killed in a construction accident involving a bulldozer, and hearing of the suicide of several soldiers upon their return to the United States. 

The record also contains evidence verifying the Veteran's in-service stressors.  Personnel records confirm that the Veteran served in Kuwait from July 2005 to July 2006 as a transportation sergeant.  Although the Joint Services Records Research Center (JSRRC) was unable to verify the Veteran's reported stressors, the Board observes that the agency only noted that there were no recorded casualties from the Veteran's unit during the dates of his tour in Kuwait.  The JSRRC also reported that the available attack and incident files were incomplete.  The Veteran's DD-214 confirms his presence in Kuwait and characterizes the service as taking place within a designated imminent danger pay area.  The Veteran reported at his July 2006 post-deployment examination that he was interested in receiving help for a stress and/or emotional problem associated with his service in Kuwait.  He also indicated he intended to seek counseling and mental health treatment.  The Board finds the description of the Veteran's location as an "imminent danger" area, as well as his reports of problems with stress directly after his deployment, are sufficient to verify the his exposure to extremely high stress and combat-like conditions during active duty.  As the record contains service records substantiating the reported non-combat stressors, all the elements of service connection are met and service connection is warranted for PTSD. 


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA has substantially satisfied the duties to notify and assist as required for the claim for service connection for an acquired psychiatric disorder.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant service connection for PTSD.  

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to the claims for entitlement to an increased rating for a lumbosacral strain with osteoarthritis was furnished to the Veteran in a September 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the September 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has initiated an appeal regarding the initial evaluation assigned following an award of service connection for hearing loss and erectile dysfunction.  The claims for service connection are substantiated and the filing of a NOD as to the July 2010 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial disability rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement.  VA is required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The December 2012 SOC set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected hearing loss and erectile dysfunction.
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not reported receiving any post-service private treatment for the claims on appeal.  Additionally, the Veteran was provided proper VA examinations in response to his claims for increased ratings in January 2010 and October 2014.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating of 40 percent, but not higher, for orthopedic impairment from a lumbosacral strain with osteoarthritis is granted. 

Entitlement to a separate 10 percent rating, but not higher, for radiculopathy of the right lower extremity is granted.

Entitlement to a separate 10 percent rating, but not higher, for radiculopathy of the left lower extremity is granted.

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is denied. 

Entitlement to an initial compensable rating for erectile dysfunction is denied. 

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD, is granted.


REMAND

The Board finds that a remand is required with respect to the claims for entitlement to service connection for stomach polyps, bilateral CTS, and a dental disability for compensation purposes.  The claims were denied in a December 2013 rating decision and a timely notice of disagreement (NOD) was received from the Veteran.  A SOC has not been issued and remand is therefore required to provide the Veteran a SOC addressing the claims.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC addressing the claims for entitlement to service connection for stomach polyps, bilateral CTS, and a dental disability for compensation purposes.  If the Veteran perfects the appeal, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


